UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted March 23, 2006*
                               Decided March 24, 2006

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-2882

ERIC ADAMS,                               Appeal from the United States District
     Petitioner-Appellant,                Court for the Southern District of Illinois

           v.                             No. 05-393-WDS

B. A. BLEDSOE,**                          William D. Stiehl,
       Respondent-Appellee.               Judge.


                                     ORDER

       Eric Adams, an inmate at the federal penitentiary in Marion, Illinois,
petitioned for an “emergency” writ of habeas corpus under 28 U.S.C. § 2241,
claiming that the former warden denied him due process by changing his housing
assignment after he was found guilty of engaging in prohibited sexual conduct.


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).

      ** Pursuant  to Fed. R. App. P. 43(c), we have substituted the petitioner’s
current custodian, B.A. Bledsoe, as the respondent.
No. 05-2882                                                                   Page 2

The district court promptly dismissed the petition with the explanation that Adams
has no federally protected liberty interest in his housing assignment and, thus, did
not meet the “in custody” element of § 2241. Adams appeals because he does not
wish to be housed in an area where, he says, there will be “absolutely no female
contact” for six months.

       The district court was correct. To bring an action under § 2241, Adams must
demonstrate that he is “in custody” as a result of the sanction he challenges. See 28
U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989) (per curium); Glaus v.
Anderson, 408 F.3d 382, 386 (7th Cir. 2005). But Adams’s change in housing
quarters does not affect either the fact or duration of his confinement, so habeas
corpus relief is unavailable. See Glaus, 408 F.3d at 387 n.**; Falcon v. United
States Bureau of Prisons, 52 F.3d 137, 138 (7th Cir. 1995); Graham v. Broglin, 922
F.2d 379, 381 (7th Cir. 1991). A § 2241 petition is proper only when the prisoner
seeks to “get out” of custody in a meaningful sense, Pischke v. Litscher, 178 F.3d
497, 499 (7th Cir. 1999), and Adams’s contention that he is entitled to more
favorable housing does not satisfy this standard.

                                                                        AFFIRMED.